Citation Nr: 0945455	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for anxiety disorder, 
previously claimed as memory loss, to include as due to an 
undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 
1991, including service in the Southwest Asia theater of 
operations from December 1990 to April 1991.  The Veteran 
also had a period of Active Duty for Training from November 
1986 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.

In February 2008, the Veteran appeared and testified at a 
Travel Board hearing.  The transcript is of record.  

In May 2008, the Board remanded the Veteran's claim for 
further evidentiary development-including a VA examination.  
The requested action was taken and the claim is returned to 
the Board for review.

In October 2009, the Veteran submitted additional argument in 
regards to her current claim.  She also submitted a request 
to reopen her previously denied claim of service connection 
for posttraumatic stress disorder (PTSD).  The claim to 
reopen is referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's currently diagnosed anxiety disorder, 
manifesting symptoms of memory loss, is shown to be 
attributable to her period of active duty.


CONCLUSION OF LAW

The Veteran's currently diagnosed anxiety disorder was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran contends that she has experienced memory loss 
since returning from Saudi Arabia in 1991.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As is reflected below, the Veteran currently has a diagnosis 
for her claimed condition and the regulations relating to 
undiagnosed illnesses will not be addressed by the Board.  
See 38 C.F.R. § 3.317.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The Veteran's service treatment records (STRs) are devoid of 
any treatment related to a psychiatric disability.  
Consistent with the Veteran's assertions, she has not sought 
post-service treatment related to her memory loss or anxiety.  
She has, however, consistently and competently reported that 
since return from Saudi Arabia, she experiences memory loss.  

The Veteran also noted, in her stressor statement for the 
previously denied claim of service connection for PTSD, that 
she recalled instances during service where she was afraid of 
chemical attacks and SCUD missile attacks.  She recalled 
showering one night and she heard the sound of the SCUD 
alarm.  She also related that one night when she was using 
the latrine, she heard a low flying object and the whistle of 
something like "incoming."  Finally, she recalled some 
guardsmen being killed and she was asked to videotape their 
compound, but was unable to do it.  The Veteran was scared 
because she thought it could have been her that died.  

In addition to the stressors, she reported post-service 
symptoms of keeping her emotions bottled up and then 
exploding.  She wants to just tell people to shut up because 
she is tired of hearing people talk.  She wants to be alone 
with her thoughts and has rapid mood swings.  The Veteran 
stated that she acts out in ways that are out of proportion 
to the situation.  She worries about little things and 
obsesses about other things that she needs to accomplish.  
She reported difficulty sleeping and forgetfulness.  The 
Veteran also indicated that she has difficulty reading, 
applying, and understanding technical concepts and forgets 
what she reads after reading it.  She also reported 
difficulty with concentration.  

In a letter received in March 2007, the Veteran's senior NCO 
of her unit indicated that conditions under which they served 
in the Persian Gulf.  He indicated that there were several 
SCUD attacks in their vicinity and a patriot missile battery 
was located approximately a half a mile away.  He recalled a 
number of chemical alarm alerts while stationed there and 
they had to take shelter in the sandbag bunkers.  The NCO 
stated that they were required to travel around Saudi Arabia 
in performance of their service duties.  

Following the Board remand, the Veteran underwent a VA 
psychiatric examination in April 2009.  The examination 
lasted one and one half hours, and was performed by a board 
certified psychiatrist fully trained in neurological surgery.  
During the examination, the Veteran reported that prior to 
her service in the Persian Gulf, she was an outstanding 
student and did well at the University of Washington.  She 
subsequently transferred to another university, and during 
that timeframe, her schooling was interrupted as her reserve 
unit was called to active duty.  Her duties overseas were to 
videotape and comment upon occurrences related to an 
engineering unit.  She was attached to this engineering unit.  
Upon return to the U.S., she completed her schooling, but 
noticed that she was no longer an "A" student and received 
average grades.  Following college, she found work with the 
Social Security Administration, but recalled significant 
difficulty grasping and retaining new material.  She reported 
that this was anxiety provoking, and she became unsure of 
herself, fearful of errors, and very compulsive about 
carrying out her duties properly.  

Currently as her husband's office manager, the Veteran 
experiences worry that she will not remember important dates 
and she will make a significant error in performance of her 
duties.  The Veteran advised that she has difficulty 
remaining asleep as she awakens and worries about various 
matters.  She also reported apprehension with driving, 
especially when it is dark or wet out.  

In terms of her service in Saudi Arabia, the Veteran reported 
her tour as being very stressful.  She related the same 
fearful events as in her stressor statement to VA.  The 
Veteran remained worried and apprehensive about things since 
her time in Saudi Arabia.  Prior to her tour she was a fairly 
satisfied college student and then she described being thrust 
into a very fearful situation.  The Veteran reported no post-
deployment stressors.  

The examiner indicated that the Veteran had some symptoms 
related to PTSD, but she did not experience requisite 
symptoms of PTSD such as reexperiencing, avoidance, or 
heightened arousal.  Thus, the examiner found that a PTSD 
diagnosis was not feasible.  He also found that there was no 
history or present symptoms suggestive of the Veteran having 
incurred a significant organic brain injury.  Following a 
mental status examination, the Veteran was diagnosed as 
having anxiety disorder, not otherwise specified, with 
compulsive features.  The examiner found these symptoms to be 
mild yet significant psychiatric symptoms.  

The examiner opined, 

[O]n the basis of the [V]eteran's 
performance both in a prolonged interview 
and on testing today, and of available 
other documentation, it is not the 
opinion of the present highly experienced 
examiner that what the [V]eteran is 
reporting is a 'memory problem' is best 
conceptualized in that manner.  Rather, 
she appears to suffer from an anxiety 
disorder with the rather typical tendency 
to fear forgetting things, occasionally 
actually forget matters, and to behave 
consequently in a compulsive manner, 
which compounds the problem.

He further opined that taking into consideration the 
Veteran's pre- and post-deployment circumstances, the Veteran 
experiences a "somewhat unusual anxiety disorder" ever 
since her Persian Gulf experience.  The examiner stated that 
this anxiety disorder is clearly linked to her participation 
in Saudi Arabia because her personality and her functional 
capacities were altered and have persisted since then.  There 
is no contrary opinion of record.

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence warrants service connection 
for the Veteran's currently diagnosed anxiety disorder.  The 
Veteran has confirmed service in Saudi Arabia from December 
1990 to April 1991.  Although the Veteran did not seek 
treatment in service related to her memory problems 
associated with anxiety disorder, since service, she has 
consistently reported symptoms of anxiety, worrying, and 
difficulty concentrating.  She has credibly reported 
incidents in service to which she was exposed and how she was 
fearful.  These incidents were corroborated by her NCO in a 
statement received from him.  She has also consistently 
related that this change in behavior had its onset following 
return from Saudi Arabia.  The Board finds that the Veteran 
is indeed competent to report these symptoms.  Finally, the 
April 2009 VA examiner was able to diagnose the Veteran's 
disability as an anxiety disorder with symptoms including 
memory loss, and he attributed this to her period of active 
duty following his mental status examination and review of 
her reported history.  The Board finds that the only 
competent medical evidence of record provides a positive 
nexus between the Veteran's currently diagnosed anxiety 
disorder and service.  Thus, service connection for an 
anxiety disorder is granted.  






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for anxiety disorder is awarded, subject 
to the laws and regulations governing the award of monetary 
benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


